Citation Nr: 0307499	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

By rating action in September 1999, the RO denied several 
claims, including a claim for service connection for 
depression as secondary to service-connected low back and 
knee disorders.  The veteran did not submit a notice of 
disagreement with respect to this rating action, and these 
claims are not currently in appellate status.


FINDINGS OF FACT

1.  By an unappealed November 1998 determination, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder. 

2.  Evidence received since the November 1998 RO 
determination is new, bears directly and substantially upon 
the claim for service connection for post-traumatic stress 
disorder, and, in conjunction with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for post-traumatic stress disorder.

4.  The veteran did not engage in combat with the enemy.

5.  The most credible evidence of record does not support the 
veteran's assertion of in-service incurrence of the stressful 
event of a sexual assault.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The rating action, the statement of the case, the 
supplemental statement of the case, and VA letters dated in 
August 2001 and June 2002, informed the veteran of the 
information and evidence needed to support his claim, the 
applicable law, and the development responsibilities and 
activities of the VA and the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hence, the VA's 
notification requirements have been met, and the VA has no 
outstanding duty to inform.

The veteran's service medical records have been obtained.  
The record contains VA examination reports and VA outpatient 
treatment records.  The veteran has submitted numerous lay 
statements and she has provided testimony concerning her 
claim.  In March 2003 the veteran faxed a statement to the 
Board indicating that she had no further evidence or argument 
to present.  The Board is unaware of any additional relevant 
evidence available.  The Board concludes that all reasonable 
efforts have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and 
further expending of VA resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for post-traumatic 
stress disorder due to personal assault by rating action in 
November 1998.  The veteran did not appeal that decision.  
Accordingly, that determination is final.  38 U.S.C.A. 
§ 7105.  In November 1999, the veteran again submitted a 
claim for service connection for post-traumatic stress 
disorder due to personal assault.

The Board notes that in the April 2000 rating action the RO 
denied the veteran's claim on a de novo basis.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for post-traumatic stress disorder.  Insofar as 
the claim for service connection for post-traumatic stress 
disorder is herein reopened, the veteran is not prejudiced by 
the Board's discussion of materiality.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The evidence of record at the time of the November 1998 RO 
decision included the veteran's service medical records, his 
service personnel records, VA examination reports, and VA 
outpatient treatment records.

The veteran's service personnel records show that the veteran 
had satisfactory to outstanding ratings until the period of 
April 1985 to March 1986.  During this time frame it was 
noted that the veteran had not expended adequate effort or 
initiative in the performance of her duties.  The veteran had 
also exhibited a less than positive attitude, and had 
expressed her displeasure with the military.  The veteran had 
expressed a desire to change her military occupational 
specialty (MOS).  An April 1986 personnel record indicates 
that the veteran's had limited potential in her MOS and that 
reclassification would be in the best interest of the veteran 
and the military.  For the period of April 1986 to July 1986 
it was noted that the veteran had been placed in a position 
outside of her primary MOS, and that she had performed in an 
outstanding manner.

The veteran's service medical records reveal no complaints, 
findings, or treatment which could be related to a 
psychiatric disability or to a personal assault.  These 
records also do not show that the veteran was ever tested for 
pregnancy or for a sexually transmitted disease.

The veteran submitted an undated letter that she wrote to her 
Congressman while she was in service.  From the contents of 
the letter it is apparent that it was written sometime after 
December 19, 1985.  In this letter the veteran related events 
concerning the way lower ranking soldiers, including herself, 
were badly mistreated.  She reported all of the channels she 
went through trying to voice her complaints, without 
receiving any satisfactory action.  In particular, she 
reported the problems she had been having with her superiors 
beginning in May 1985.  She reported how she had tried to 
transfer out of duty station to another due to the problems 
she was having with her superiors.  She also mentioned 
another soldier who had had requested transfer after being 
raped.  She reported that this soldier had not been able to 
get a transfer for six months.  

The VA medical records and examination reports dated 
subsequent to discharge from service and prior to June 1998 
show no psychiatric complaints or findings.  A July 1998 VA 
outpatient record indicates that the veteran complained of 
her stomach being "tied up in knots" and burning for the 
previous two months, since trying to get work.  She reported 
that the symptoms were worse on Monday mornings when she got 
ready to go look for jobs.  The assessment was distress, with 
acid peptic symptoms, and stress anxiety.

The veteran was afforded a VA psychiatric examination in 
November 1998.  The examiner noted that he had reviewed the 
veteran's claims file.  The examiner stated that this was an 
initial assessment for post-traumatic stress disorder.  The 
veteran reported that she had received psychological group 
therapy from a VA counselor for the past four to five weeks.  
She stated that she had seen the VA counselor for individual 
therapy prior to starting group therapy.  The veteran 
reported that she had no history of other psychiatric 
treatment or psychiatric hospitalizations.  The veteran did 
not report having nightmares or night sweats.  She also did 
not report having intrusive thoughts or flashbacks.  When 
asked about traumatic events in service, she stated that 
while stationed in Germany she started having problems with 
her job as a supply clerk from 1985 through 1986.  She 
asserted that she got into some type of personal conflict 
with a civilian employee and said that she then got verbally 
harassed by her supervisors.  She stated that she tried to 
get a transfer and work through channels, but on a weekly 
basis her sergeant would verbally harass and yell at her.  
She said that this caused a lot of stress.  The veteran 
stated that this was not a racial matter.  The veteran denied 
any problems with sexual or physical harassment.  She said 
that she handled her problems during that time through prayer 
and family support.  The veteran reported that when she 
returned to the United States she had problems with trusting 
people.  She said that this had presented problems in her 
personal relationships as well.  She also reported problems 
with her job.  The examiner stated that the veteran did not 
meet the criteria for post-traumatic stress disorder.  The 
examiner noted that the veteran was clearly not psychotic.  
She did not demonstrate evidence of an underlying thought 
disorder.  The veteran did not report anxiety disorder or 
panic attacks.  The diagnostic impression was adjustment 
disorder with mixed behavioral features.

The evidence added to the record since the November 1998 RO 
denial includes VA medical records, lay statements from 
friends and family of the veteran, and testimony of the 
veteran before a Member of the Board.

VA outpatient treatment records dated from December 1995 to 
January 2002 show that the veteran received mental health 
counseling beginning in May 1997.  In April 1999 the veteran 
reported to a VA psychologist that she had been raped while 
serving in the Army in Fort Leonard Wood, Missouri in 1983.  
The veteran asserted that she attempted to report the 
incident at that time but the GI claimed that it had been 
consensual.  The assessment was chronic post-traumatic stress 
disorder secondary to unresolved issues surrounding a rape in 
the Army.  The psychologist again saw the veteran in May 
1999.  The assessment was post-traumatic stress disorder 
secondary to rape in the Army.  In September and October 1999 
a VA counselor noted that the veteran continued to have much 
difficulty coping with sexual traumas from her military 
experience.  In August 2000 the VA counselor diagnosed the 
veteran as having depression and post-traumatic stress 
disorder due to sexual traumas.  In October 2001 a VA 
physician diagnosed the veteran as having depression, not 
otherwise specified.  The examiner indicated that the veteran 
did not give enough data for a diagnosis of post-traumatic 
stress disorder.  In January 2002 the veteran told the VA 
counselor that she was going back to school and that that 
session would be her last group therapy session.

Vet Center records dated from May 1999 to January 2001 reveal 
that the veteran reported two incidences of sexual trauma in 
service.  She reported that she had been raped by a colleague 
with whom she had served.  The veteran stated that the 
incident was traumatic not only for the rape, but because she 
served with the person.  The veteran reported that she was 
also raped by a military personnel with whom she had had a 
date.  She stated that she was traumatized not only by the 
rape but also because she became pregnant from that incident.  
The veteran stated that she became isolated from those people 
involved, and any others that knew about the incidents.  She 
stated that she then became withdrawn from everyone.  The Vet 
Center counselor found that the veteran had sexual trauma, 
depression, anxiety, and post-traumatic stress disorder.

In November 1999, the veteran submitted a letter describing 
her in-service stressor.  She stated that she had gone to a 
party with coworkers.  When she was ready to leave one of her 
coworkers offered to drive her home.  She reported that he 
asked her for sex on the drive home and she said no.  When 
they arrived at her place he asked to come in and use the 
bathroom.  She stated that after he came out he forced her to 
have sex.  The veteran reported that ever since she had been 
uncomfortable around men and often depressed.

On her July 2000 substantive appeal the veteran asserted that 
the June 2000 statement of the case was incorrect in 
reporting that the veteran had described two incidents of 
assault during service.  The veteran maintained that she had 
only been sexually assaulted on one occasion during service.  
She also stated that she had not become pregnant from that 
one occasion.  She further stated that she did not want to 
remember the name of the man who had assaulted her.

The record contains an October 2000 lay statement from a 
former supervisor of the veteran.  The supervisor stated that 
she had been the veteran's supervisor from August 1990 to 
September 1993.  The supervisor noted that during that time 
the veteran reported to work stressed on several occasions.  
The veteran had stated that she was stressed from not being 
able to sleep at night, and from feelings that her fellow 
employees were persecuting her.

The veteran submitted a statement from a friend in November 
2000.  This friend reported that she was aware of the 
veteran's personality changes and of the trauma symptoms that 
she had suffered while she was in the military.  She stated 
that for the veteran things changed as far as her ability to 
be comfortably confident in communicating.  The affiant 
stated that the veteran's condition became worse after the 
death of her mother, she became more stressed and depressed.

In November 2001, the veteran's brother stated that he had 
witnessed the veteran go through many periods of traumatic 
symptoms after she was released from the military.  He 
reported that he witnessed the veteran go through periods of 
sleep disturbances, anxiety and isolation.  He stated that 
the veteran would isolate herself from the family, that he 
saw her have anxiety attacks where she would cry a lot, and 
that he witnessed the veteran go through periods of 
depression, and having problems sleeping at night.

A January 2001 letter from the Vet Center counselor states 
that she had incorrectly stated that the veteran had reported 
two incidents of sexual trauma.  She indicated that the 
veteran had reported only one incident of sexual trauma and 
that her past report stating that the veteran had described 
two incidents of sexual assault during service had been a 
clerical error on her (the counselor's) part.

The veteran submitted a letter from a friend dated in 
February 2001.  The friend stated that she had been a 
neighbor and friend of the veteran since September 1995.  She 
stated that a few months after she met the veteran, the 
veteran confided that she had been sexually assaulted while 
she was in the military.  The veteran had told her that the 
attacker was a man who was a member of her company.  She 
reported that although the incident happened years ago, the 
veteran still experienced disturbing bouts of depression, 
intense fear, and severe anxiety on an ongoing basis.

The veteran submitted a statement from another supervisor in 
February 2001.  This supervisor reported that she had 
witnessed the veteran report to work on two separate 
occasions in a depressed state.

The veteran appeared at a hearing before the undersigned 
Veteran's Law Judge in November 2002.  The veteran reported 
that she was stationed at Fort Leonard Wood in 1982 when the 
personal assault occurred.  She stated that she was at a 
party late at night and decided that she wanted to go home.  
The veteran reported that a man offered her a ride home.  She 
testified that she had been acquainted with this man prior to 
this incident, for about a year, but she did not remember his 
name.  She stated that when they got back to her place he 
asked to come in to use the bathroom.  She testified that 
while he was inside her place he forced her to have sex.  She 
reported that she did not resist.  The veteran stated that 
she did not tell anyone at that time other than her roommate.  
She reported that she did not become pregnant.  The veteran 
stated that she did not seek treatment prior to 1997, and 
that since then she had received counseling at a VA 
outpatient clinic and at a Vet Center.

At the hearing the veteran submitted two lay statements.  One 
of the veteran's friends stated that she had known the 
veteran all of her life.  The friend asserted that the 
veteran changed significantly after coming home from service.  
She became more withdrawn and shy, and she looked like she 
daydreamed.  The other statement was from the veteran's aunt.  
The aunt reported that after the veteran came home from the 
military, the veteran's mother told the aunt that she 
believed that something had happened to her daughter in the 
Army, but that the veteran did not open up and share what had 
happened to her.  The aunt stated that she had noticed that 
the veteran was withdrawn.  The aunt stated that in 1986 the 
veteran stayed to herself and would not talk to her family.

I.  New and Material Evidence

The evidence of record at the time of the November 1998 
rating decision did not demonstrate that the veteran had ever 
received a diagnosis of post-traumatic stress disorder.  The 
evidence received since the November 1998 rating decision 
indicates that the veteran has received a diagnosis of post-
traumatic stress disorder due to sexual assault in service.  
Consequently, the Board notes that the newly submitted 
evidence is material to the veteran's claim for service 
connection for post-traumatic stress disorder.  Since new and 
material evidence has been submitted, the veteran's claim for 
service connection for post-traumatic stress disorder loss is 
reopened.  

II.  Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1131.

Prior to March 7, 2002, the regulation 38 C.F.R. § 3.304 (f) 
provided that service connection for post-traumatic stress 
disorder required medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the clamed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence established that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as in effect prior to 
March 7, 2002).

An amendment to 38 C.F.R. § 3.304(f) was enacted, effective 
from March 7, 2002. The regulatory changes were primarily 
directed at claims involving service connection for post-
traumatic stress disorder due to personal assault.  The 
pertinent change provides that if a post-traumatic stress 
disorder claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304 
(f)(3) (effective from March 7, 2002). 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
Board finds that the new regulation describing what kinds of 
evidence which may be used to verify a personal assault type 
stressor is more beneficial in this veteran's case.  
Accordingly, the Board will use the new version of 38 C.F.R. 
§ 3.304 (f)(3) in making its determination.

The Board notes that the RO mailed the veteran a letter in 
October 2000 informing her that evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  This letter 
asked her to provide any sources (military or non-military) 
that could provide information concerning her alleged 
stressor.  This letter also provided a list of types of 
evidence of behavior changes following a claimed assault 
which could be relevant evidence.  Listed by the RO were, a 
sudden request for change in MOS or duty assignment; 
increased use of leave without an immediate reason; changes 
in performance evaluations; episodes of depression, panic 
attacks or anxiety; increased or decreased use of 
prescription medication; increase use of over the counter 
medication; alcohol or substance abuse; disregard for 
military or civilian authority; obsessive behavior such as 
overeating or under eating; pregnancy tests around the time 
of the incident; tests for HIV or sexually transmitted 
disease; and unexplained economic or social behavior changes.  
Since the RO has in essence already informed the veteran of 
the contents of the amended regulation, 38 C.F.R. § 3.304 
(f)(3), and considered such, the veteran is not prejudiced by 
the Board completing appellate action at this time.  The 
Board further notes that, in compliance with 38 C.F.R. 
§ 20.903(c) (2002), the Board sent a letter to the veteran in 
March 2003 informing the veteran of the change in law, 
informing her that the Board intended to rely on this new law 
in deciding her appeal, and giving her the opportunity to 
submit additional evidence or argument.  The veteran 
responded to this letter indicating that she had no further 
evidence or argument to submit. 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In this case the record does not show, and the veteran does 
not claim, that she served in combat.  Accordingly, there 
must be verification of the veteran's in-service stressor.  
Since the veteran has claimed that she has post-traumatic 
stress disorder due to a personal assault, the Board must 
consider many avenues by which the veteran may provide 
verification of her alleged stressor, as provided by the 
amended regulation 38 C.F.R. § 3.304 (f)(3).

The record does show that the veteran sought a transfer out 
of her duty station and a change in MOS in early 1986.  
However, the Board finds that these requests do not provide 
verification of the veteran's alleged stressor.  The Board 
notes that the veteran reports that the alleged personal 
assault occurred in 1983.  The veteran's in-service letter 
indicates that the veteran did not seek transfer or a change 
in MOS until 1985.  Furthermore, this letter indicates that 
she was seeking those changes due to problems she was having 
with her superiors.  Furthermore, she mentioned that a fellow 
soldier had been raped, but she made no comments about 
herself having been subject to a personal assault.  
Accordingly, the Board finds that the veteran's attempt to 
change her MOS and to be transferred do not provide any 
support to the veteran's claimed assault in 1983.  Similarly, 
the unsatisfactory evaluation the veteran received for the 
period of April 1985 to March 1986, was removed in time from 
1983, and can be related to the veteran's reported problems 
with her superiors at that time.  Consequently, the poor 
evaluation, is not seen as providing any verification of the 
alleged assault.  Additionally, at her November 1998 VA 
psychiatric examination, the veteran specifically denied ever 
having any problems with sexual or physical harassment.

The Board has also considered the many lay statements from 
the veteran's friends and family.  However, all of these 
statement refer to how the veteran behaved after discharge 
from service.  None of these statements indicate that any of 
these affiants saw or conversed with the veteran in 1983, and 
noticed a substantial change in the veteran's behavior at 
that time.  Particularly the Board notes that the statements 
of those friends and supervisors who first met the veteran 
after discharge from service and who reported the veteran's 
current behavior, or reported what the veteran told them 
about her service, do not provide probative evidence as to 
what the veteran experienced while the veteran was in 
service.

The Board is of the opinion that a review of the record as a 
whole indicates that the most probative evidence of record 
does not verify the veteran's claimed stressor of a sexual 
assault.  As noted above, the evidence contemporary to the 
alleged assault does not provide any support to verify the 
alleged incident.  The veteran's service medical records and 
service personnel records do not indicate that the veteran 
was sexually assaulted.  The service medical records do not 
show that the veteran was ever tested for pregnancy or for 
sexually transmitted disease during service.  The veteran did 
not receive any psychiatric counseling during service.  Nor 
did she receive any mental health counseling until over 10 
years after discharge from service.  In November 1998 the 
veteran denied ever having been subject to a sexual or 
physical assault.  She first reported the alleged in-service 
assault over 13 years after the alleged incident.  She has 
reported that the man who assaulted her had been known to her 
for a year prior to the assault and that he had been a fellow 
soldier.  Yet at no time has she provided the name of the 
alleged assailant.  Accordingly, the Board does not find the 
evidence in support of the alleged in-service stressor to be 
credible.  The Board finds that this noncombat veteran has 
not been shown to have a verified stressor.  Absent a 
verified stressor, service connection for post-traumatic 
stress disorder is not warranted.  Accordingly, the 
preponderance of the evidence is against service connection 
for post-traumatic stress disorder.


ORDER

New and material evidence having been received to reopen a 
claim for service connection for post-traumatic stress 
disorder, the appeal to this extent is allowed.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

